 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE RAUSCH,                                     Case No. 1:21-cv-00502-AWI-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER GRANTING IN PART AND
                                                        DENYING IN PART PLAINTIFF’S EX
14    UNITED STATES OF AMERICA,                         PARTE APPLICATION FOR AN
                                                        EXTENSION OF TIME TO SERVE
15                       Defendant.                     DEFENDANT AND TO CONTINUE
                                                        SCHEDULING CONFERENCE
16
                                                        (ECF No. 5)
17

18

19          Plaintiff Steve Rausch (“Plaintiff”) is proceeding through counsel in this action against the

20   United States of America (“Defendant”) pursuant to the Federal Tort Claims Act and 42 U.S.C. §

21   1983. (ECF No. 1.) Before the Court is Plaintiff’s ex parte application for a ninety-day extension

22   of time to serve Defendant with the summons and complaint and to continue the Initial

23   Scheduling Conference currently set for June 29, 2021. (ECF No. 5.) For the following reasons,

24   the Court will deny Plaintiff’s request for an extension of time to serve Defendant without

25   prejudice and will grant Plaintiff’s request to continue the Initial Scheduling Conference.

26          According to the application, Plaintiff’s claim arises out of the denial of medical care and

27   Plaintiff delayed in serving the complaint because Plaintiff’s counsel “decided that it was

28   advisable to obtain a thorough medical review of the case prior to service.” (ECF Nos. 5 at 2.)
                                                       1
 1   However, the internal medicine specialist needs Plaintiff’s medical records, which are in

 2   Defendant’s custody. (Id.) According to the application, “Plaintiff is serving the complaint

 3   concurrently with the filing of this motion on Defendant United States of America.” (Id.) Plaintiff

 4   requests that the Court “extend all current deadlines by ninety (90) days from the filing of this

 5   motion” and continue the Initial Scheduling Conference. (Id. at 3.)

 6          Under Federal Rule of Civil Procedure 4(m), “If a defendant is not served within 90 days

 7   after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

 8   dismiss the action without prejudice against that defendant or order that service be made within a

 9   specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure,
     the court must extend the time for service for an appropriate period.” Id.
10
            Plaintiff has not established that there is good cause to extend the deadline for service of
11
     the summons and complaint on Defendant. As an initial matter, the Court questions whether
12
     counsel’s strategic decision to obtain a medical review of the case before service constitutes good
13
     cause for an extension. In any event, Plaintiff filed this case on March 24, 2021, and service was
14
     due by June 22, 2021. (See ECF No. 1.) According to Plaintiff’s application, which was filed on
15
     June 22, 2021, Plaintiff effected service of1 Defendant concurrently with the application.
16
     Therefore, an extension of ninety days does not appear to be necessary and the Court will deny
17
     Plaintiff’s request without prejudice.
18
            However, in light of the status of the case, the Court will continue the Initial Scheduling
19
     Conference.
20
            Accordingly, IT IS HEREBY ORDERED THAT:
21
            1. Plaintiff’s ex parte application (ECF No. 5) requesting an extension of time to serve
22
                the summons and complaint on Defendant and a continuance of the Initial Scheduling
23
                Conference is GRANTED IN PART AND DENIED IN PART;
24
            2. Plaintiff’s request for an extension of time to serve Defendant is DENIED without
25
                prejudice; and
26
27
     1
      Although the application states that Plaintiff is served Defendant with the complaint, the Court
28   presumes that Plaintiff served the summons as well.
                                                         2
 1        3. The Initial Scheduling Conference currently set for June 29, 2021, is CONTINUED to

 2              August 12, 2021, at 10:30 AM in Courtroom 10 (EPG) before Magistrate Judge Erica

 3              P. Grosjean. To participate telephonically, each party is directed to use the following

 4              dial-in number and passcode: 1-888-251-2909; passcode 1024453. The parties are also

 5              reminded to file a joint scheduling report one full week prior to the conference and

 6              email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the

 7              Judge’s review.

 8
     IT IS SO ORDERED.
 9

10     Dated:     June 23, 2021                               /s/
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
